Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-968

IN RE JENEBA J. GHATT
                                                     2018 DDN 267
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 467201

BEFORE:     Easterly, Associate Judge, and Farrell and Ruiz, Senior Judges.

                                 ORDER
                         (FILED – November 15, 2018)

       On consideration of the certified order from the Court of Appeals of
Maryland disbarring respondent from the practice of law; this court’s September
25, 2018, order suspending respondent pending resolution of this matter and
directing her to show cause why reciprocal discipline should not be imposed; the
response thereto; the statement of Disciplinary Counsel; and respondent’s D.C. Bar
R. XI, §14 (g) affidavit filed October 24, 2018, it is

        ORDERED that Jeneba J. Ghatt is hereby disbarred from the practice of law
in the District of Columbia, nunc pro tunc to October 24, 2018. See In re Sibley,
990 A.2d 483, 496 (D.C. 2010). In a reciprocal discipline case respondent may not
re-litigate the factual findings made in the original jurisdiction, see In re
Zdravkovich, 831 A.2d 964, 969 (D.C. 2003), and respondent has failed to
establish any basis under D.C. Bar R. XI § 11(c) to rebut the presumption of
imposing reciprocal discipline.


                                 PER CURIAM